675 S.E.2d 368 (2009)
J. Wayne KING
v.
Peggy Sain LINGERFELT.
Unnamed Nationwide Mutual Insurance Company.
No. 298P08.
Supreme Court of North Carolina.
March 19, 2009.
Stacey R. Walters, Kenneth B. Rotenstreich, Greensboro, for Nationwide Mut. Ins. Co.
Bryce O. Thomas, Jr., Hickory, for King.

ORDER
Upon consideration of the petition filed on the 24th day of June 2008 by Unnamed Defendant (Nationwide Mutual Ins. Co.) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."